                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ANDREA STEFFEN,                                    Case No. 17-cv-06396-DMR
                                   8                     Plaintiff,
                                                                                              ORDER ON DEFENDANTS' MOTION
                                   9              v.                                          FOR SUMMARY JUDGMENT
                                  10       CITY AND COUNTY OF SAN                             Re: Dkt. No. 45
                                           FRANCISCO, et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                               Plaintiff Andrea Steffen, proceeding pro se, filed a complaint alleging constitutional
                                  13
                                       violations against Defendants City and County of San Francisco (“San Francisco”), Sergeant
                                  14
                                       Leonard Caldera, and Sergeant Susan Nangle related to the February 2017 seizure of her truck.
                                  15
                                       Defendants moved for summary judgment and the court held a hearing on April 25, 2019 at which
                                  16
                                       it discussed with the parties Plaintiff’s interest in a referral for potential pro bono representation.
                                  17
                                       The court took the motion for summary judgment under submission and vacated all case
                                  18
                                       management deadlines pending such referral. [Docket Nos. 45 (Defs.’ Mot.), 59 (Minute Order),
                                  19
                                       76 (Apr. 25, 2019 Hr’g Tr).] On July 29, 2019, the court appointed counsel for the limited
                                  20
                                       purpose of representing Plaintiff at a settlement conference and stayed the proceedings for four
                                  21
                                       weeks. [Docket No. 62.] The parties subsequently participated in a settlement conference before
                                  22
                                       the Honorable Kandis A. Westmore in December 2018 at which the matter did not settle. [Docket
                                  23
                                       No. 70.] On January 2, 2020, the court appointed counsel to represent Plaintiff for all purposes for
                                  24
                                       the duration of the case. [Docket No. 74.] The court now enters the following order on
                                  25
                                       Defendants’ motion for summary judgment.1
                                  26
                                  27   1
                                         The court notes that in her pending motion to reopen discovery, Plaintiff asks the court to defer
                                  28   ruling on Defendants’ motion for summary judgment, arguing that “there are material facts yet to
                                       be explored in discovery that will further warrant the denial of Defendants’ pending summary
                                   1          1. Summary judgment is denied as to Plaintiff’s 42 U.S.C. § 1983 claim for violation of the

                                   2   Fourth Amendment against Caldera based on the allegation that he seized her truck without

                                   3   probable cause (claim one). The undisputed facts establish that Caldera had probable cause to

                                   4   seize the truck itself, since the suspect in an aggravated assault, Anthony Ocampo, had been seen

                                   5   entering Plaintiff’s truck immediately after the assault and there was blood evidence on Steffen’s

                                   6   truck. However, there are material disputes of fact as to whether probable cause supported seizing

                                   7   Plaintiff’s personal possessions inside the truck along with the truck. For example, it is

                                   8   undisputed that after Plaintiff and Ocampo exited the truck and Plaintiff was questioned, and

                                   9   before Plaintiff’s truck was seized along with her belongings, the officers allowed her back inside

                                  10   the truck for approximately 45 minutes, where she had unlimited access to her personal

                                  11   possessions. Summary judgment is also denied as to Steffen’s claim that the seizure of her truck

                                  12   violated Vehicle Code section 22655.5, which permits the removal of a motor vehicle and its
Northern District of California
 United States District Court




                                  13   contents if a peace officer “has probable cause to believe that the vehicle . . . contains evidence,

                                  14   which cannot readily be removed, which tends to show that a crime has been committed,” Cal.

                                  15   Veh. Code § 22655.5(b), due to disputes of fact as to whether any evidence inside the truck could

                                  16   readily be removed.

                                  17          Given that there are material factual disputes as to whether Caldera had probable cause to

                                  18   seize Steffen’s essential personal possessions along with her truck, summary judgment based on

                                  19   qualified immunity is not appropriate at this time.

                                  20          2. Summary judgment is granted as to Plaintiff’s section 1983 claim that Caldera violated

                                  21   her Fourteenth Amendment right to due process by placing her in state-created danger (claim two).

                                  22   The “danger creation exception” is an exception to the general rule that “members of the public

                                  23

                                  24   judgment motion.” [Docket No. 75 at 9.] The request is denied. A request to conduct discovery
                                       under Federal Rule of Civil Procedure 56(d) is untimely unless made “prior to the summary
                                  25   judgment hearing.” Ashton-Tate Corp. v. Ross, 916 F.2d 516, 520 (9th Cir. 1990) (noting that “the
                                       process of evaluating a summary judgment motion would be flouted if requests for more time,
                                  26   discovery, or the introduction of supplemental affidavits had to be considered even if requested
                                       well after the deadline set for the introduction of all information needed to make a ruling has
                                  27   passed.”). Moreover, pro se litigants are not “relieved from the obligation of complying with the
                                       summary judgment rules.” Casumpang v. Hawaiian Commercial & Sugar Co., 712 Fed. Appx.
                                  28   709, 709 (9th Cir. 2019) (citing Thomas v. Ponder, 611 F.3d 1144, 1150 (9th Cir. 2010)).

                                                                                          2
                                   1   have no constitutional right to sue state actors who fail to protect them from harm inflicted by

                                   2   third parties.” Johnson v. City of Seattle, 474 F.3d 634, 639 (9th Cir. 2007) (quotation omitted).

                                   3   To hold a state actor liable under the “danger creation” exception, “a plaintiff must first show that

                                   4   ‘the state action affirmatively place[s] the plaintiff in a position of danger, that is, where state

                                   5   action creates or exposes an individual to a danger which he or she would not have otherwise

                                   6   faced.” Id. (quoting Kennedy v. City of Ridgefield, 439 F.3d 1055, 1061 (9th Cir. 2006)). “The

                                   7   affirmative act must have exposed the plaintiff to ‘an actual, particularized danger,’ and the

                                   8   resulting harm must have been foreseeable.” Pauluk v. Savage, 836 F.3d 1117, 1125 (9th Cir.

                                   9   2016) (internal citations omitted). “Second, the state actor must have acted with deliberate

                                  10   indifference to a known or obvious danger.” Id. (quotation omitted). “Deliberate indifference

                                  11   requires a culpable mental state more than gross negligence.” Id. (quotation omitted). It is

                                  12   undisputed that Officer Kelly Kensic offered to contact the Homeless Outreach Team on Steffen’s
Northern District of California
 United States District Court




                                  13   behalf to assist her with finding shelter on the night her truck was seized, and that Steffen refused

                                  14   the offer of assistance. The cases cited by Plaintiff, Wood v. Ostrander, 879 F.2d 583, 589-90 (9th

                                  15   Cir. 1989), and Munger v. City of Glasgow Police Dep’t, 227 F.3d 1082, 1087 (9th Cir. 2000), are

                                  16   thus distinguishable.

                                  17           3. Summary judgment is granted as to Plaintiff’s section 1983 claim for violation of her

                                  18   Fifth and Fourteenth Amendment due process rights against Nangle based on the allegation that

                                  19   she failed to provide Steffen with a tow and fee waiver hearing (claim three). Plaintiff failed to

                                  20   present evidence establishing that Nangle (as opposed to a different San Francisco official) was

                                  21   required to provide her with a tow and fee waiver hearing.

                                  22           For the same reason, summary judgment is granted as to Plaintiff’s claim that Nangle’s

                                  23   failure to provide a tow and fee waiver hearing violated California Vehicle Code section 22852

                                  24   and Section 10C.8 of the San Francisco Administrative Code. Summary judgment is granted on

                                  25   these three claims without prejudice to Plaintiff amending the second amended complaint to assert

                                  26   them against a different defendant.

                                  27           4. Summary judgment is granted as to Plaintiff’s section 1983 claim for violation of the

                                  28   Fourteenth Amendment against Nangle based on the allegation that she allowed the state-created
                                                                                           3
                                   1   danger to continue for six days (claim four). In order to hold a state actor liable under the danger

                                   2   creation exception, a plaintiff must show that “the state action affirmatively place[s] the plaintiff

                                   3   in a position of danger . . . which he or she would not have otherwise faced.” Johnson, 474 F.3d at

                                   4   639 (quotation omitted). Further, “the state actor must have acted with deliberate indifference to a

                                   5   known or obvious danger.” Pauluk, 836 F.3d at 1125 (quotation omitted). Plaintiff failed to

                                   6   present evidence that Nangle (or anyone else) took any affirmative action towards Steffen or was

                                   7   aware of Steffen’s circumstances such that her conduct rose to the level of deliberate indifference.

                                   8          5. Summary judgment is granted as to Plaintiff’s section 1983 claim against San Francisco

                                   9   that San Francisco Police Department’s General Order 9.06 violated Steffen’s Fifth and

                                  10   Fourteenth Amendment due process rights. General Order 9.06 III provides the following, in

                                  11   relevant part:

                                  12                    F. VEHICLE HOLDS. A vehicle “hold” may be placed on a towed
Northern District of California




                                                        vehicle under certain circumstances. A vehicle with a “hold” placed
 United States District Court




                                  13                    on it cannot be released until the “hold” has been removed by the
                                                        appropriate investigative section. For example, a “Hold for Robbery”
                                  14                    can only be removed by the Robbery Section.
                                  15   Plaintiff argues that even though General Order 9.06 provides that a hold must be removed by “the

                                  16   appropriate investigative section,” she was repeatedly told that only Nangle “could do anything

                                  17   regarding the return of her property and the release of the hold,” and asserts that “[a]n investigator

                                  18   cannot be on duty 24/7 which can result in delay of holds being removed.” Opp’n 18. However,

                                  19   Plaintiff’s fifth claim is against San Francisco; that an individual officer may have given her

                                  20   inaccurate information about the operation of General Order 9.06 does not mean that San

                                  21   Francisco may be held liable. “Congress did not intend municipalities to be held liable unless

                                  22   action pursuant to official municipal policy of some nature caused a constitutional tort. In

                                  23   particular, . . . a municipality cannot be held liable solely because it employs a tortfeasor-or, in

                                  24   other words, a municipality cannot be held liable under § 1983 on a respondeat superior theory.”

                                  25   Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 691 (1978). To establish

                                  26   municipal liability, plaintiffs “must prove that ‘action pursuant to official municipal policy’ caused

                                  27   their injury.” Connick v. Thompson, 563 U.S. 51, 60-61 (2011) (quoting Monell, 436 U.S. at 691).

                                  28   Plaintiff presented no evidence of an official policy or practice of San Francisco that caused her
                                                                                          4
                                                                                         ISTRIC
                                                                                    TES D      TC
                                   1   injury.                                    TA




                                                                                                       O
                                                                              S




                                                                                                        U
                                                                             ED




                                                                                                         RT
                                   2
                                                                                              DERED




                                                                         UNIT
                                                                                          O OR
                                   3             IT IS SO ORDERED.                IT IS S




                                                                                                              R NIA
                                   4   Dated: March 6, 2020
                                                                                                     . Ryu
                                                                                         onna M




                                                                         NO
                                                                               Judge D
                                                                     ______________________________________




                                                                                                              FO
                                   5




                                                                          RT
                                                                                   Donna M. Ryu




                                                                                                          LI
                                   6
                                                                            E
                                                                           United States Magistrate Judge




                                                                             H




                                                                                                        A
                                                                                  RN                      C
                                   7                                                   D IS T IC T   OF
                                                                                             R
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                     5
